


109 HR 5831 IH: To authorize the Director of the United States Patent and

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5831
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Director of the United States Patent and
		  Trademark Office to extend a reissue patent for up to two years if the
		  application for reissue is not processed within 10 years.
	
	
		1.Authority to extend patents
			 in instances of more than 10 year application pendency for reissued
			 patentsSection 154(b) of
			 title 35, United States Code, is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting after
			 paragraph (2) the following new subparagraph:
				
					(3)Authority to
				extend a patent when application for reissue is pending for 10 or more
				yearsIf the reissue of a
				patent is delayed due to the failure of the United States Patent and Trademark
				Office to reissue the patent within 10 years after the actual filing of the
				application for reissue in the United States, the Director may extend the term
				of the reissued patent for a period not to exceed two years.
					.
			
